

116 HR 1181 IH: Reining in Irresponsible Decorating Expenses Act
U.S. House of Representatives
2019-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1181IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2019Mrs. Bustos (for herself, Mr. Meadows, Mr. Cooper, Mr. Rose of New York, Mr. Van Drew, Mr. Harder of California, Ms. Sherrill, Mrs. Axne, Ms. Wild, Ms. Haaland, Mrs. McBath, Mr. Casten of Illinois, Mr. Malinowski, Mrs. Lee of Nevada, Mr. Stanton, Ms. Davids of Kansas, Ms. Hill of California, Ms. Torres Small of New Mexico, Mrs. Craig, Mr. O'Halleran, and Mr. Crow) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo require certain individuals employed by the Federal Government to give 30 days written notice to
			 the Committees on Appropriations of the House of Representatives and the
			 Senate for certain obligations or expenditures over $5,000 to furnish or
			 redecorate the office of such individual, and for other purposes.
	
 1.Short titleThis Act may be cited as the Reining in Irresponsible Decorating Expenses Act. 2.Notice Requirement for Obligations and Expenditures to Furnish or Redecorate Offices in Excess of $5,000 (a)In generalExcept as provided in subsections (d) and (e), during the period in which an individual is the head of an agency or occupies a position in the Federal Government that requires confirmation by the Senate, funds may not be obligated or expended in excess of $5,000 to furnish or redecorate the office of such individual, or to purchase furniture or make improvements for any such office, unless written notice of such furnishing or redecoration is transmitted to the Committees on Appropriations of the House of Representatives and the Senate not later than 30 days before the date on which such obligation or expenditure occurs.
 (b)Notice RequirementsThe written notice required under subsection (a) shall include— (1)a statement containing—
 (A)a justification for the obligation or expense that relates to health, safety, or accessability; or (B)an explanation of how the obligation or expense aligns with and advances the mission of the agency; and
 (2)an overview of the current state of agency affairs, including— (A)whether a hiring freeze is in place at the agency at the time of the notice;
 (B)information on agency staffing levels, including a list of positions that have been vacant for longer than 120 days and an explanation for why such positions have not been filled;
 (C)a list of delays longer than 30 days in the administration of grants with the potential to impact public health or safety;
 (D)the number of pending requests for information under section 552 of title 5, United States Code (commonly known as the Freedom of Information Act), including the number of requests that the agency failed to respond to within 20 days after the date on which the initial request is received; and
 (E)a list of any recommendation that has not been implemented from the Government Accountability Office that relates to the agency.
					(c)Repayment for Failure To Comply with Notice Requirement
 (1)Finding of a Failure to ComplyIf an inspector general of an agency finds that the individual described in subsection (a) for that agency has failed to comply with the notice required under subsection (a), such individual shall make a payment to the Treasury of the United States in an amount equal to any obligation or expense in excess of the $5,000 limitation under that subsection, increased by an interest rate equal to the interest rate for a Federal Direct PLUS Loan on the date on which the purchase was made.
 (2)Repayment TimingRepayment, or an agreement on a payment plan with the Secretary of the Treasury, shall occur not later than 90 days after the date on which an inspector general finds a violation of the notice requirement under subsection (a).
 (d)Exception to Notice RuleNotwithstanding subsection (a) and except as provided in subsection (e), an individual may not exceed the $5,000 limitation under subsection (a) in the following circumstances:
 (1)The individual is in violation of section 1341 of title 31, United States Code, and, if applicable, the individual has not taken remedial action pursuant to an agreement with the Government Accountability Office.
 (2)The individual is under investigation by the inspector general for an agency for corruption- or spending-related misconduct.
 (3)The individual is under investigation by the Office of Special Counsel for conduct including retaliation or harassment in the workplace.
 (4)The individual has outstanding amounts due under subsection (c) for previous furnishing or redecorating.
				(e)Exception for Accommodations for Disabilities and Health Risks
 (1)In generalSubsection (d) does not apply to expenses related to— (A)reasonable accommodations for individuals with disabilities; and
 (B)the elimination of health risks. (2)Notice TimingThe 30-day notice requirement under subsection (a) does not apply to expenses related to reasonable accommodations for individuals with disabilities or the elimination of health risks, provided written notice is transmitted in advance of an obligation or expense.
 (f)DefinitionsIn this section: (1)AgencyThe term agency has the meaning given the term in section 105 of title 5, United States Code.
 (2)inspector generalThe term inspector general includes the head of the office that most closely resembles the audit and investigation functions of an inspector general, in the case that an agency does not have an inspector general.
 (3)OfficeThe term office includes the entire suite of Government offices assigned to the individual, as well as any other space used primarily by the individual or the use of which is directly controlled by the individual.
 (g)Effective DateThis section shall apply to any obligation or expenditure occurring after the date that is 90 days after the date of the enactment of this Act.
			